Citation Nr: 1432215	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the Veteran's substantive appeal with regard to the September 15, 2004, rating decision was timely filed. 

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision of the Phoenix, Arizona, Regional Office (RO).

Based on the evidence of record and the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the PTSD service connection claim has been recharacterized on the title page.  

The issues of entitlement to service connection for an acquired psychiatric disorder, including PTSD; and a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a timely notice of disagreement with the denial of denied service connection for an acquired psychiatric disorder, including PTSD, and a compensable disability rating for bilateral hearing loss, in a September 15, 2004, rating decision.  

2.  Within 60 days of the issuance of the April 2006 statement of the case, the Veteran submitted documents sufficient to perfect appellate review.  


CONCLUSION OF LAW

The criteria for the submission of a timely Substantive Appeal are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  20.200, 20.202, 20.302, 20.303, 20.304, 20.305, 20.306 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

In pertinent part, the September 2004 rating decision denied claims seeking service connection for PTSD and a compensable disability rating for bilateral hearing loss.  The Veteran filed an August 2005 notice of disagreement (NOD) with the respective determinations.  The RO issued an April 2006 Statement of the Case (SOC).  In May 2006, a DRO telephone conference was conducted to address the PTSD and bilateral hearing loss claims and this was reduced to a written summary.  

Once an SOC is issued, the claimant must then file a Substantive Appeal within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §  20.302(b).  

Archbold v. Brown, 9 Vet. App. 124 (1996), held that the issuance of a SOC was not an absolute requirement for the acceptance of a Substantive Appeal.  The Court noted that, while the appellant did not receive an SOC after filing a notice of disagreement, documents filed subsequent to the NOD met the requirements for a Substantive Appeal.  Id. at 132-33; see also 38 C.F.R. §§ 20.202, 20.302(b). 

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court held that a timely Substantive Appeal is not a jurisdictional requirement for the Board to consider a claim.  

Following his August 2005 NOD, a May 2006 DRO telephone conference was held and the Veteran submitted an August 2006 Request for and Consent to Release of Information from Claimant's Records (VA Form 3288), both pertaining to the issues denied in the September 2004 rating decision.  Collectively, these written communications meet the criteria for a Substantive Appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

The May 2006 DRO telephone conference specifically identified the issues appealed; and the Veteran's representative reasonably made specific arguments as to the errors made by the RO in denying the respective claims.  Further the August 2006 VA Form 3288 reflects the Veteran's specific statements related to errors in the September 2004 RO decision.  Therefore, as in Archbold, these documents considered together contain sufficient information to qualify as a Substantive Appeal.  See 38 C.F.R. § 30.202.  

Resolving all reasonable doubt in his favor, the Veteran did perfect a timely appeal regarding the September 2004 rating decision and Board consideration of the underlying service connection claim for an acquired psychiatric disorder, including PTSD and entitlement to a compensable disability evaluation for bilateral hearing loss is warranted.  To this extent, the appeal is granted.  


ORDER

A timely Substantive Appeal to the September 15, 2004, rating decision was filed and, to this extent, the claim is granted.  


REMAND

The Veteran provides a competent and credible account of psychiatric symptomatology, including in-service onset and manifestation, and the medical evidence confirms a current diagnosis of an acquired psychiatric condition.  Thus, the Board is without discretion and must remand the claim to provide the Veteran with an appropriate examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The most recent VA treatment record related to the Veteran's psychiatric and hearing impairment disabilities are dated in March 2009 and there are likely more treatment records available.  A March 2009 VA psychiatric treatment record also suggests the Veteran receives treatment at the Vet Center and these records are constructively before VA; however, the record does not contain any records from the facility(ies).  See Dunn v. West, 11 Vet. App. 462, 466 (1998).  Attempts to obtain these records must be made on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The October 2012 VA audiological examination does not presently provide a basis to make a fully informed assessment of the Veteran's condition because of the numerous relevant records that are likely outstanding.  The Veteran must be provided another VA audiological examination on remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain all outstanding psychiatric treatment records generated at the Vet Center and to associate the records with the claim file.  All development efforts and any negative response(s) must be associated with the claims file.

2.  Obtain all outstanding VA treatment and hospitalization related to the Veteran's psychiatric and hearing impairment conditions, since March 2009.  All development efforts and any negative response(s) must be associated with the claims file. 

3.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner must respond to the following:


As to all diagnosed psychiatric conditions including PTSD, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disability is attributable to the Veteran's period of active service.

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, VA psychiatric treatment records, Vet Center records, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

4.  After the aforementioned development has been completed, schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  In addition, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

5.  Then, readjudicate the matters on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


